DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/30/22 is acknowledged.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/22.
Response to Amendment
The amendments to the claims, in the submission dated 8/30/22, are acknowledged and accepted.  Newly presented claims 27-32 are dependent on claim 1 and will be examined along with the elected invention of Invention I.
Drawings
The drawings were received on 10/30/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the limitations “[a]lso described” and “[t]he described” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brug (US 2014/0111856).
Consider claim 1, Brug discloses an optical device comprising:
a hogel array comprising a plurality of hogels (pixels 305 are akin to hogels for the holographic display), each hogel partitioned into a plurality of monochromatic sub-hogels each comprising a plurality of monochromatic sub-pixels (see figure 3, each pixel is partitioned into subpixels 315); and
a directional optical element to direct light from the sub-pixels (RSL, resonant subwavelength lenses), the directional optical element partitioned into a plurality of colour regions, each colour region designed to direct light of a specific colour (each pixel is a single color and separately addressable), the monochromatic sub-hogels and the plurality of colour regions configured such that the plurality of monochromatic sub-pixels are aligned with the colour region of the directional optical element designed to direct light of the specific colour of the monochromatic sub-pixels (see figure 3, the subpixel array is aligned with the RSL array) [0016-0017, 0020-0025].
Consider claim 5, Brug discloses the optical device of claim 1 wherein each of the monochromatic sub-pixels is individually addressable (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display.) [0020 of Brug].
Consider claim 6, Brug discloses the optical device of claim 1 wherein the plurality of monochromatic sub- hogels comprise at least one monochromatic red sub-hogel, at least one monochromatic green sub-hogel, and at least one monochromatic blue sub-hogel (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display.) [0020 of Brug].
Consider claim 7, Brug discloses the optical device of claim 1 wherein each monochromatic sub-hogel comprises fewer monochromatic sub-pixels than can individually be discerned by a human eye (a sub-pixel can be 200µmx100µm, which can be discerned by a human eye) [0025].
Consider claim 8, Brug discloses the optical device of claim 1 wherein each monochromatic sub-hogel has between 2 and 144 monochromatic sub-pixels (there can be 16 sub-pixels) (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display.) [0020 of Brug].
Consider claim 10, Brug discloses the optical device of claim 1 wherein the monochromatic sub-pixels in each monochromatic sub-hogel are arrayed in a square configuration, rectangular configuration, or radial configuration (the pixels can be in a square configuration; see figure 3) [0020-0025].
Consider claim 12, Brug discloses the optical device of claim 1 wherein the optical device is a light field display (i.e. Multiview display) [0020-00025].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brug et al. (US 2014/0111856).
Consider claim 9, Brug discloses the optical device of claim 1 wherein each sub-pixel has a range of dimensions.  However, Brug does not explicitly disclose that the sub-pixel is less than 10µm2.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to utilize routine experimentation to determine an optimum or workable range of the sub-pixel so the size is less than10µm2.  A person would have been motivated to modify the range so that different light field displays may be fabricated with different dimensions and resolutions.
Claim(s) 2-4, 11, 26-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brug et al. (US 2014/0111856) in view of Tsai (US 2019/0196068).
Consider claim 2, Brug et al. does not explicitly disclose that the directional optical element is a metasurface.  Brug et al. and Tsai are related as microstructures.  Tsai discloses a directional optical element that is a metasurface (each meta lens 1, comprises a plurality of nanostructures 11) [0004, 0005, 0015, 0050].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Brug, so that the directional element is a metasurface as taught by Tsai, in order to direct light with high efficiency. 
Consider claim 3, the modified Brug reference discloses the optical device of claim 2 wherein the metasurface comprises nanostructures (the elements are subwavelength) [0016 of Brug-0018].
Consider claim 4, the modified Brug reference discloses the optical device of claim 3 wherein the nanostructures comprise titanium dioxide (the nanostructures 11 can comprise titanium dioxide) [0050 of Tsai].
Consider claim 11, Brug does not explicitly disclose that the directional optical element is a geometric metasurface, Pancharatnam-Berry metasurface, an inverse design metasurface, a dispersive phase compensating metasurface, or a combination thereof. Brug et al. and Tsai are related as microstructures.  Tsai discloses that  the directional optical element is a geometric metasurface, Pancharatnam-Berry metasurface, an inverse design metasurface, a dispersive phase compensating metasurface, or a combination thereof (the metasurface can be a Pancharatnam-Berry metasurface) [0005 of Tsai].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Brug, so that the directional element is a metasurface as taught by Tsai, in order to direct light with high efficiency. 
Consider claim 26, the modified Brug reference discloses the optical device of claim 2, wherein the metasurface is divided into a plurality of segments to accommodate the plurality of colour regions such that each of the plurality of segments has a corresponding cluster of like-coloured sub-pixels (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display) [0020 of Brug].
Consider claim 27, the modified Brug reference discloses the optical device of claim 26, wherein each of the plurality of segments is tailored to a specific wavelength of light (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display) [0020 of Brug].
Consider claim 28, the modified Brug reference discloses the optical device of claim 27, wherein the specific wavelength of light is red light, blue light, or green light (Each pixel (e.g., from 1024x600, 1920x1080, etc., pixels) is formed of an array (e.g., 4x4, 5x5, etc.) of subpixels. Each subpixel corresponds to a single color elements (e.g., R/G/B) that is separately addressable and that generates light for one view of the multiview display.) [0020 of Brug].
Consider claim 30, the modified Brug reference discloses the optical device of claim 3, wherein the nanostructures are different for each colour region (i.e. each sub-pixel corresponds to a single color) [0020 of Brug].
Consider claim 31, the modified Brug reference discloses the optical device of claim 30, wherein the nanostructures have a single height per colour region (the array is uniform so that it is considered to have a single height per color region) [0020 of Brug].
Consider claim 32, the modified Brug reference discloses the optical device of claim 30, wherein the nanostructures have a single height across all colour regions (the array is uniform so that it is considered to have a single height per color region) [0020 of Brug].
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brug et al. (US 2014/0111856) in view of Tsai (US 2019/0196068) as applied to claim 3 above, and further in view of Delvin (US 2018/0341090).
Consider claim 29, the modified Brug reference discloses the optical device of claim 3, wherein the nanostructures are birefringent nanostructures of a fixed size.  The modified Brug reference and Delvin are related as nanostructure devices.  Delvin discloses birefringent nanostructures of a fixed size [0074].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Brug reference, to include the birefringent nanostructures as taught by Delvin, in order to realize a high efficiency metasurface optical component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meacham (US 2018/0309981) discloses a projected hogel autostereoscopic display.  The brightness, color and direction of the light beams emitted by each hogel are controlled by one image point in each member of the local projector group that illuminates that hogel.
Shaltout et al. (US 2016/0334758) discloses a device for producing a subwavelength hologram.  The device comprises a metasurface layer attached to a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872